DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-18, the amendments made to the claims in addition to the applicant’s arguments are sufficient to overcome the prior art of record.  In addition, the prior art does not disclose a camera and a method having the specific limitations disclosed in claims 1-18, wherein the camera comprises: a housing; an image capturing unit attached to the camera housing; at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising: an orientation determiner configured to determine a physical orientation of the housing; an operating mode selector configured to select a machine-learning mode associated with the physical orientation of the housing, the selected machine-learning mode comprising one of a machine-learning inference mode associated with a first orientation of the housing and a machine-learning training mode associated with a second orientation of the housing; and a machine-learning controller 

Re claims 19-20, the applicant’s arguments are sufficient to overcome the prior art of record.  In addition, the prior art does not disclose a method of selecting the operating mode of a camera having the specific limitations disclosed in claims 19-20, wherein the method comprises: operating the camera in a first operating mode associated with a first orientation of a housing of the camera, the first operating mode comprising one of a machine-learning inference mode or a machine-learning training mode; receiving an indication that an orientation of the housing has changed from the first orientation to a second orientation; in response to the receiving the indication that the orientation of the housing has changed, identifying a second operating mode associated with the second orientation; and operating the camera in the second operating mode that is different than the first operating mode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
 (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699